Citation Nr: 1725397	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  10-29 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for service-connected chronic adjustment disorder.

2. Entitlement to service connection for an acquired psychiatric disorder other than chronic adjustment disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, major depressive disorder, and a disorder manifested by memory loss.  

3. Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran had active service from October 2000 to February 2001, February 2003 to May 2003, and from July 2006 to November 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  That rating decision granted entitlement to service connection for chronic adjustment disorder and assigned a 10 percent rating effective November 29, 2007, the day following the Veteran's separation from active service.  It also denied entitlement to service connection for left ear hearing loss, as well as for the other psychiatric conditions of loss of memory, anxiety disorder, and PTSD.  The issues have been amended as reflected on the cover page to encompass the psychiatric diagnoses of record. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

A June 2010 decision review officer decision granted a 30 percent rating for the chronic adjustment disorder effective from November 29, 2007.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim of entitlement to an increased rating for chronic adjustment disorder remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in his September 2008 notice of disagreement (NOD), the Veteran explained that his anxiety, loss of memory, and PTSD are part of his chronic adjustment disorder claim on appeal.  Despite this, the RO issued a statement of the case (SOC) in June 2010 which positioned anxiety disorder, PTSD, and memory loss as individual service-connection issues, in addition to the chronic adjustment disorder increased initial rating claim and left ear hearing loss service connection claim.  In his July 2010 substantive appeal, the Veteran indicated that the only issue that he wished to appeal was the initial rating for adjustment disorder.  However, the RO certified the left ear hearing loss and other psychiatric claims to the Board, but not the chronic adjustment disorder claim.  As a result, the chronic adjustment disorder claim is on appeal resulting from the Veteran's election, and the claims of entitlement to service connection for an acquired psychiatric disorder other than chronic adjustment disorder and left ear hearing loss are before the Board due to the RO's treatment of these issues as part of the Veteran's appeal.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009).

The Veteran originally requested a Board hearing in July 2010, but withdrew that request in September 2011.  No other hearing request remains pending.  

The issue of entitlement to service connection for right ear hearing loss was raised by the record in a June 2008 statement.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Turning first to the claim of entitlement to an increased initial rating for chronic adjustment disorder, the Veteran was last afforded a VA examination for this claim in March 2010.  To date, no clinician has attempted to differentiate the symptoms attributable to the Veteran's service-connected chronic adjustment disorder from those associated with his other diagnosed mental disorders.  Thus, a new VA examination should be scheduled.  In addition to assessing the current severity of the service-connected condition, the psychiatric examiner should specifically render an opinion concerning whether the Veteran has a diagnosed psychiatric condition with distinguishable symptoms from the service-connected adjustment disorder and TBI residuals, and, if so, whether such condition(s) are related to service.  In this regard, the Board notes that diagnoses of major depressive disorder, anxiety disorder, and PTSD are of record, however, a medical opinion explaining whether the disorders have symptoms distinguishable from the adjustment disorder is not of record.  Additionally, the Board notes that while the Veteran's psychiatric disability claim encompasses memory loss, memory loss is associated with the TBI disability.   Thus, the examiner is requested to provide an opinion to determine whether the Veteran has a separate psychiatric condition with distinguishable symptomatology from his currently service-connected conditions. 

Addressing left ear hearing loss, the Veteran last underwent a VA audiological consultation in October 2008, at which time his audiometric measurements did not constitute hearing loss for VA purposes under 38 C.F.R. § 3.385.  However, subsequent VA treatment records note a diagnosis of bilateral sensorineural hearing loss, although audiometric results in conjunction with that diagnosis are not of record.  Therefore, as it has been over eight years since the last VA evaluation, and as the evidence indicates that the Veteran's left ear hearing loss may have worsened since that time, a new VA audiological examination should be conducted.   If left ear hearing loss for VA purposes is found, the examiner should address the Veteran's contention that his left ear hearing loss resulted from the in-service explosion which caused his service-connected traumatic brain injury.  

Updated VA treatment records should also be obtained.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from December 2010 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.
2. Schedule the Veteran for a VA examination to determine the severity of his service-connected chronic adjustment disorder.  The claims file must be sent to the examiner for review.  The examination should be conducted in accordance with the current examination worksheet or disability benefits questionnaire.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. At the conclusion of the examination, identify all currently diagnosed psychiatric disabilities other than chronic adjustment disorder.  In doing so, the examiner should note that the term "current" means occurring at any time during the pendency of the Veteran's claim; i.e., from November 2007 onward.  The psychiatric disorder need not be present at the time of the examination; rather it is sufficient if it previously existed during the pendency of the claim and then resolved prior to the examination.

The Board notes that the record shows past diagnoses of PTSD, anxiety disorder, and major depressive disorder.  All of these disorders should be considered and discussed, in addition to any other disorders that may be found.  If any specific disorder is ruled out, a complete explanation must be provided.  That explanation should include a discussion of all the pertinent evidence of record, to include lay evidence.  So, for example, if the examiner were to find that PTSD is not a current disability, then the explanation should include a discussion of the VA medical records and prior VA examinations, as well as the Veteran's lay statements regarding his condition.  If the examiner determines that any prior diagnosis cannot be validated, she or he should explain why.

b. With respect to each diagnosed psychiatric disability other than chronic adjustment disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that is it possible to differentiate the symptoms attributable to that diagnosis from (1) the chronic adjustment disorder and (2) the TBI residuals.  If no, please explain why not.  If yes, please list the symptoms attributable to each diagnosis and explain.    

c. For each disability with separately distinguishable symptoms, it is at least as likely as not that the disability arose during service or is otherwise related to any incident of service?  Please explain why or why not.  

d. If not caused by a service-connected disability, is it at least as likely as not that the psychiatric disability was worsened beyond normal progression (as opposed to temporary exacerbations of symptoms) by a service-connected disability?  Please explain why or why not.

e. If the examiner finds that the psychiatric disability was worsened beyond normal progression (aggravated) by a service-connected disability, the examiner should attempt to quantify the degree of aggravation beyond the baseline level of the psychiatric disability that is attributed to the service-connected disability.

A rationale for any opinions expressed should be set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

3. Schedule the Veteran for an examination by an audiologist.  The claims file must be reviewed by the examiner in conjunction with the examination.

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  All test results must be reported.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's left ear hearing loss, the examiner should explain in detail why valid and reliable audiometric data could not be obtained.

If left ear hearing loss is identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left ear hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service, to specifically include his exposure to an explosive device which resulted in his service-connected TBI.  Please explain why or why not.  

The examiner is advised that the lack of a diagnosis of left ear hearing loss in service is not, by itself, a sufficient reason to find there is no nexus to service.  The salient question is whether any incident of service, including noise exposure, caused a current left ear hearing loss disability even though it may have been initially diagnosed years after the Veteran's discharge from service. 

If the examiner finds it significant that the Veteran did not have left ear hearing loss in service, then the examiner must provide a full explanation as to the significance of such finding in light of sound medical principles.  

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






